J-S54025-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

ROBERT PASDON

                            Appellant                   No. 47 EDA 2015


                   Appeal from the Order December 10, 2014
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0005525-2009

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

ROBERT PASDON

                            Appellant                   No. 48 EDA 2015


                   Appeal from the Order December 10, 2014
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0001593-2007


BEFORE: BOWES, J., PANELLA, J., and FITZGERALD, J.

MEMORANDUM BY PANELLA, J.                          FILED OCTOBER 14, 2015

        In these consolidated appeals, Appellant, Robert Pasdon, appeals from

the orders entered in the Court of Common Pleas of Delaware County, which


____________________________________________



    Former Justice specially assigned to the Superior Court.
J-S54025-15


denied his “Post Sentence Motion-Nunc Pro Tunc,” which he filed in two

separate cases.1 We find that the lower court should have treated the motion



____________________________________________


1
  We must address a procedural irregularity. Pasdon filed one notice of
appeal from orders entered at two lower court docket numbers. See Notice
of Appeal, filed 12/22/14. The filing of one notice of appeal from orders
entered at different docket numbers “has long been discouraged.” 20 G.
Ronald Darlington, et al., Pennsylvania Appellate Practice § 341:3.102
(2013-2014 ed.) (footnote omitted). This policy is set forth in the Note to
Rule 341 of the Pennsylvania Rules of Appellate procedure, which states that
“[w]here, however, one or more orders resolve issues arising on more than
one docket or relating to more than one judgment, separate notices of
appeal must be filed.” Pa.R.A.P., 341 Note.

      Courts, however, have not automatically quashed such appeals. For
instance, our Supreme Court considered this question in General Electric
Credit Corp. v. Aetna Casualty & Surety Co., 263 A.2d 448 (Pa. 1970),
where the appellant filed a single appeal from two separate judgments
entered against it. Upon considering these facts, our Supreme Court stated:

       Taking one appeal from several judgments is not acceptable
       practice and is discouraged. It has been held that a single
       appeal is incapable of bringing on for review more than one final
       order, judgment or decree.           When circumstances have
       permitted, however, we have refrained from quashing the whole
       appeal, but this Court has quashed such appeals where no
       meaningful choice could be made.

Id., at 452-453 (internal citations and footnotes omitted).

      Similarly, this Court, citing General Electric Credit Corp., declined to
quash where counsel for appellants filed only one notice of appeal from
separate orders denying each appellant’s motion to intervene. See
Egenrieder v. Ohio Casualty Group, 581 A.2d 937, 940 n.3 (Pa. Super.
1990). The panel noted that counsel should have filed a separate notice of
appeal for each appellant and that the appeals would then have been subject
to consolidation. See id. But see Commonwealth v. C.M.K., 932 A.2d 111
(Pa. Super. 2007) (court quashing single notice of appeal by criminal co-
defendants who were tried jointly but sentenced individually).
(Footnote Continued Next Page)


                                           -2-
J-S54025-15


as a petition pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A.

§§ 9541-9546. We affirm the appeal docketed in this Court at 48 EDA 2015

and vacate and remand for further proceedings the appeal docketed at 47

EDA 2015. A full discussion follows.

      Pasdon filed, pro se, a “Post Sentence Motion-Nunc Pro Tunc” on

October 31, 2014. The motion requests relief in two separate cases. The first

case is docketed in the lower court at CP-23-CR-0001593-2007; the second

at CP-23-CR-0005525-2009. In both cases, Pasdon pled guilty to, among

other charges, luring a child into a motor vehicle, 18 Pa.C.S.A. § 2910(a). In

his nunc pro tunc post-sentence motion, Pasdon alleges that his guilty pleas

are “null and void” because he entered them involuntarily; that his

convictions are illegal; that his sentence at 1593-2007 is illegal; and that his

lifetime registration under Megan’s Law is unconstitutional. See Post

Sentence Motion-Nunc Pro Tunc, filed 10/31/14, at ¶¶ 4-5, 11-12, 18. The

trial court denied Pasdon relief. The court filed an opinion, docketed under

the 1593-2007 term number, that addressed each claim, except the claim

that the convictions are illegal, and explained why they failed to provide
                       _______________________
(Footnote Continued)

       Thus, the filing of one notice of appeal is “discouraged,” but both our
Supreme Court and this Court have refrained from quashing an appeal
where “circumstances have permitted.” Our examination of the procedural
posture of this case leads us to the conclusion that the circumstances here
permit us to exercise discretion and permit these appeals. We will not quash
the appeals, but, in the interest of judicial economy, will accept them. After
all, this Court has already consolidated the appeals. See Pa.R.A.P. 513.




                                            -3-
J-S54025-15


relief. See Trial Court Opinion, filed 2/6/15, at 1-9. See also Trial Court

Opinion, filed 5/14/15, docketed at term number 5525-2009 (noting that a

second, separate opinion at this term number is unnecessary).

     To understand whether the court correctly decided Pasdon’s motion,

we must examine the procedural posture of the two underlying cases, 1593-

2007 and 5525-2009. We begin with the pertinent procedural history of the

2007 term number case.

     There, after the entry of Pasdon’s guilty plea, the trial court sentenced

him to a term of intermediate punishment and probation. Pasdon appealed,

but later discontinued the appeal. See Commonwealth v. Pasdon, No.

2450 EDA 2007 (Pa. Super. 2008) (certificate of discontinuance filed by

Court on April 22, 2008).

     Pasdon was still on probation when the police arrested him for again

luring a child into his vehicle. He pled guilty to this and other charges

stemming from that incident with the child at term number 5525-2009.

Based on the probation violation, the trial court imposed a judgment of

sentence of five to ten years’ incarceration at term number 1593-2007 on

April 20, 2010. In 2013, Pasdon filed a pro se PCRA petition at the 2007

term number. The PCRA court appointed counsel, but counsel was later

permitted to withdraw. The PCRA court denied the petition on April 10,

2014. Pasdon did not appeal that ruling. On October 31, 2014, Pasdon filed




                                    -4-
J-S54025-15


the “Post Sentence Motion-Nunc Pro Tunc,” which the trial court denied on

December 10, 2014.

       We next consider the procedural posture of the case at 5525-2009.

The procedural history of that term number is much shorter. On March 1,

2010, the trial court imposed a judgment of sentence, but later filed an

amended sentencing order on March 10. In that order, the trial court

amended the sentence to a period of time-served to 23 months and to four

years of probation. As noted, Pasdon filed his post-sentence motion on

October 31, 2014, which the trial court denied.

       These timely appeals followed. Preliminarily, we note that the trial

court only partially construed the post-sentence motion, filed years after the

judgments of sentence, as a petition under the PCRA. For instance, the court

noted, “[i]f the current Post-Sentence Motion nunc pro tunc were treated as

a PCRA, these issues fail because of the PCRA’s prohibition against raising

‘previously litigated’ issues.” Trial Court Opinion, filed 2/6/15, at 3. But the

opinion only addresses the Megan’s Law claim under the PCRA, rejecting the

claim as previously litigated. See id., at 8. The court, however, addressed

the other claims as if on direct appeal. See id., at 5-8. It seems some sort

of hybrid review occurred in the lower court.

       “The PCRA states that it ‘shall be the sole means of obtaining collateral

relief and encompasses all other common law and statutory remedies for the

same     purpose   that   exist   when    this   subchapter   takes   effect’….”


                                      -5-
J-S54025-15


Commonwealth v. Descardes, 101 A.3d 105, 108 (Pa. Super. 2014) (en

banc) (citing 42 Pa.C.S.A. § 9542), appeal granted on other grounds,

113 A.3d 278 (Pa. 2015) (Table). “[A]ny petition filed after the judgment of

sentence becomes final will be treated as a PCRA petition.” Commonwealth

v. Kubis, 808 A.2d 196, 199 (Pa. Super. 2002) (citation omitted). See also

Commonwealth v. Kutnyak, 781 A.2d 1259, 1261 (Pa. Super. 2001)

(treating   pro   se   petition,   entitled   “Notice   of   Post-Sentence   Motion

Challenging Validity of Guilty Plea to Permit Withdrawal, Nunc Pro Tunc,” as

a PCRA petition).

        Accordingly, we will construe the nunc pro tunc post-sentence motion

as a PCRA petition for each appeal. We begin with the 2007 term number

case.

        “Even where neither party nor the PCRA court have addressed the

matter, it is well-settled that we may raise [the issue of timeliness] sua

sponte since a question of timeliness implicates the jurisdiction of our

Court.” Commonwealth v. Gandy, 38 A.3d 899, 902 (Pa. Super. 2012)

(citation and internal quotation marks omitted). “The PCRA timeliness

requirements are jurisdictional in nature and, accordingly, a court cannot

hear untimely PCRA petitions.” Commonwealth v. Flanagan, 854 A.2d

489, 509 (Pa. 2004) (citations omitted).

        A PCRA petition must be filed within one year of the date that the

judgment of sentence becomes final. See 42 Pa.C.S.A. § 9545(b)(1).


                                        -6-
J-S54025-15


Pasdon’s serial PCRA petition, filed on October 31, 2014, is patently

untimely, as his judgment of sentence became final on May 20, 2010. As

Pasdon’s PCRA petition was not timely filed, “the courts have no jurisdiction

to grant [him] relief unless he can plead and prove that one of the

exceptions to the time bar provided in 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii)

applies.” Commonwealth v. Pursell, 749 A.2d 911, 914-915 (Pa. 2000).

      Pasdon has not pled any exceptions to the timebar. See Post Sentence

Motion-Nunc Pro Tunc, filed 10/31/14. We briefly note that he maintains that

his legality of the sentence claim cannot be waived. See id., at ¶ 17. That is

true, but that does not mean the claim is subject to review in an untimely

PCRA. See Commonwealth v. Jones, 932 A.2d 179, 182 (Pa. Super. 2007)

(“[W]hen a petitioner files an untimely PCRA petition raising a legality-of-

sentence claim, the claim is not waived, but the jurisdictional limits of the

PCRA itself render the claim incapable of review.”). Therefore, the lower

court was without jurisdiction (as are we) to entertain Pasdon’s petition.

      We next consider the appeal from term number 5525-2009. The

petition filed on October 31, 2014, is also patently untimely, as his judgment

of sentence became final on April 9, 2010. This, however, is Pasdon’s first

PCRA petition filed in this case. And he is indigent. He is therefore entitled to

court-appointed counsel. See Commonwealth v. Smith, 818 A.2d 494,

500-501 (Pa. 2003) (“Rule 904 [of the Pennsylvania Criminal Rules of

Procedure] mandates that an indigent petitioner, whose first PCRA petition


                                      -7-
J-S54025-15


appears untimely, is entitled to the assistance of counsel in order to

determine whether any of the exceptions to the one-year time limitation

apply.”). Accordingly, we vacate the order entered in 5525-2009 and

remand for the appointment of counsel.

      Order at 47 EDA 2015 vacated. Case remanded for proceedings

consistent with this memorandum. Order at 48 EDA 2015 affirmed.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2015




                                  -8-
J-S54025-15




              -9-